           Case 1:20-cv-01449-SDG Document 6 Filed 04/03/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JOSEPH LLOYD THOMPSON, et al.,

      Petitioners/Plaintiffs,

      v.                                       Case No.: 20-cv-1449-SDG

JOHN TSOUKARIS, et al.,

      Respondents/Defendants.


     THE DOE PETITIONERS’ MOTION FOR LEAVE TO
PROCEED UNDER PSEUDONYMS AND FOR A PROTECTIVE ORDER

      Petitioners/Plaintiffs Jenner Benavides, David Fernandez, Sarai Hernandez,

Tomas Hernandez, Gerardo Arriaga, Michael Robinson, Karen Lopez, and Peter

Owusu (collectively, the “Doe Petitioners”), by and through undersigned counsel,

respectfully seek leave to proceed under pseudonyms in this action to protect

their identities from public disclosure. The Doe Petitioners also move the Court

for a protective order requiring Respondents/Defendants to maintain the

confidentiality of their identities by using only pseudonyms in all of their filings,

including all exhibits in which the Doe Petitioners’ names appear. This motion is

supported by a Memorandum of Law and the Declarations of each Doe

Petitioner, filed as exhibits to Petitioners/Plaintiffs’ Petition for Writ of
         Case 1:20-cv-01449-SDG Document 6 Filed 04/03/20 Page 2 of 5




Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Complaint for Declaratory

and Injunctive Relief, each of which are being filed contemporaneously

herewith. The Doe Petitioners will promptly disclose their true identities to

the Court following the filing of this action and this motion.

      Each Doe Petitioner should be permitted to pursue this litigation under

pseudonyms. As detailed in Plaintiffs’ Memorandum of Law, because the Doe

Petitioners faced persecution and violence in their home countries, they reasonably

fear that they or their family members will be retaliated against, harassed, or even

physically harmed if their identities and personal stories are disclosed publicly. In

addition, proceeding pseudonymously is necessary to protect the Doe Petitioners’

privacy rights because their physical and mental health conditions are a principal

issue in this case. In contrast, because this action involves legal issues asserted

against government parties, permitting the Doe Petitioners to proceed

anonymously would not affect the public interest in open judicial proceedings and

would not be prejudicial to Respondents/Defendants.

      For these and other reasons, the Doe Petitioners respectfully request that

the Court grant their motion to proceed under pseudonyms and enter a

protective   order    requiring    Respondents/Defendants        to   maintain   the

confidentiality of the Doe Petitioners’ identities in all filings.


                                         -2-
        Case 1:20-cv-01449-SDG Document 6 Filed 04/03/20 Page 3 of 5




Dated: April 3, 2020                  Respectfully submitted,

SOUTHERN POVERTY LAW CENTER              ASIAN AMERICANS ADVANCING JUSTICE-
                                         ATLANTA

By: /s/ Gracie Willis                    By: /s/ Hillary Li
Gracie Willis (GA Bar #851021)           Hillary Li (GA Bar #898375)
Rebecca Cassler (GA Bar #487886)         Phi Nguyen (Ga Bar #578019)
Lorilei Williams*                        5680 Oakbrook Pkwy, Ste. 148
150 E. Ponce de Leon Ave., Ste. 340      Norcross, GA 30093
Decatur, GA 30030                        Tel: (404) 585-8466
Tel: (404) 521-6700                      Fax: (404) 890-5690
Fax: (404) 221-5857                      hli@advancingjustice-atlanta.org
gracie.willis@splcenter.org              pnguyen@advancingjustice-atlanta.org
rebecca.cassler@splcenter.org

Paul Chavez*                             KILPATRICK TOWNSEND & STOCKTON
Victoria Mesa-Estrada*                   LLP
2 S. Biscayne Blvd., Ste. 3200
Miami, FL 33101                          By: /s/ Tamara Serwer Caldas
Tel: (786) 347-2056                      Tamara Serwer Caldas (GA Bar #617053)
paul.chavez@splcenter.org                Kathryn E. Isted (GA Bar #908030)
victoria.mesa@splcenter.org              Amanda Brouillette (GA Bar #880528)
                                         1100 Peachtree St., NE, Ste. 2800
Melissa Crow*                            Atlanta, GA 30309
1101 17th Street, NW, Ste. 705           Tel: (404) 815-6006
Washington, DC 20036                     Fax: (404) 541-4754
Tel: (202) 355-4471                      tcaldas@kilpatricktownsend.com
Fax: (404) 221-5857                      kisted@kilpatricktownsend.com
melissa.crow@splcenter.org               abrouillette@kilpatricktownsend.com

*pro hac vice motions forthcoming




                                       -3-
         Case 1:20-cv-01449-SDG Document 6 Filed 04/03/20 Page 4 of 5




            LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing pleading filed with the Clerk of Court has

been prepared in 14 point Times New Roman font in accordance with Local Rule

5.1.

                                       By: /s/ Hillary Li
                                       Hillary Li (GA Bar #898375)

                                       Attorney for Petitioners/Plaintiffs




                                         -4-
         Case 1:20-cv-01449-SDG Document 6 Filed 04/03/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on April 3, 2020, I have electronically filed the

foregoing with the Clerk of the Court using the CM/ECF Systems. Given the

emergency nature of this action, and the fact that no appearances have yet been

entered by Defendants in this case, I further certify that on April 3, 2020, I emailed

copies of the pleadings to Lori Beranek of the United States Attorneys’ Office for

the Northern District of Georgia, at lori.beranek@usdoj.gov.



                                               /s/ Amanda N. Brouillette
                                               Amanda N. Brouillette




                                         -5-
